[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 490 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 491 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 494 
The plaintiffs attached to their names in their contract with the village the word "agents," and it appeared upon the trial that in the making of the contract and the erection of the building they were actually the agents of their wives, although the contract did not purport to bind and did not describe or name the wives as principals. In form it bound the plaintiffs only. They were obligees in the bond under the name of "M. Henricus 
Son, agents," no other person being described or named in any way as obligee. One of the defenses insisted upon by the defendant was that the plaintiffs were not the real parties in interest, and could not maintain this action in their names. The bond was their bond, although the word "agents" followed their names therein. The defendant did not bind himself or become under obligation to any other person, and the plaintiffs are the only persons who can maintain an action upon the bond, a sealed instrument; and so it has frequently been held. (Briggs v.Partridge, 64 N.Y. 357; Kiersted v. R.R. Co., 69 id. 343;Schaefer v. Henkel, 75 id. 378.) If this instrument had not been under seal a different rule would have applied, and the real parties in interest, the wives of these plaintiffs, for whom they were acting as agents, could have maintained an action thereon. But where an instrument is under seal, no person can sue or be sued to enforce the covenants, therein contained, except those who are named as parties to the instrument and who signed and sealed the same.
It is quite true that there were some changes in the plans and specifications for the erection of this building after the execution of the bond; but those changes, whatever their character, were made without the direction, consent or procurement of the plaintiffs, and it does not appear that they had anything whatever to do with the making of them. They were not even bound to protest against or object to them. They were made by Vogel and the architect who was employed by the village to superintend the erection of the building, and some of them may have been assented to by the trustees of the village. Changes thus made in the contract of the principal *Page 495 
cannot effect the obligations of the defendant to these plaintiffs. If the plaintiffs had in any way been a party to those changes and alterations of the contract, the defendant would have been in a position to claim (whether successfully or unsuccessfully we do not determine) that he was discharged from the obligation of his bond as surety for Vogel. But it is impossible to perceive how any action of Vogel, or of Vogel and the architect, could deprive the plaintiffs of their right to enforce the obligations of the bond against the defendant. If any authority is needed for a conclusion so obvious, the following are ample for that purpose: (Charlotte R.R. Co. v. Gow,59 Ga. 686; Richardson v. Allen, 74 id. 720; Hagood v.Blythe, 37 Fed. Rep. 249; Post v. Losey, 111 Ind. 74;Clarke v. Birley, L.R. [41 Ch. Div.] 422; Frazer v.Jordan, 8 El.  B. 311.) We may also notice that the defense that the defendant as surety was discharged by changes in the contract was not set up in the answer.
The General Term held that the defendant was discharged because the referee had found upon the request of the plaintiffs that Vogel had received from them full payment of the contract price for the carpenter work. If the plaintiffs, knowing of the breach of his contract by Vogel, had voluntarily settled with him and paid him the contract price for his work, and had thus discharged him, they would not now have a right of action upon this bond. Their remedy against this defendant can be no greater or broader than that which they have against Vogel, and if they could not have sued Vogel at the time this action was commenced for a breach of his contract, they could not maintain an action against the defendant upon his bond. But this particular defense was not set up in the answer, and the facts in reference thereto were not very fully brought out. It does appear, however, that when Vogel had finished his work under his contract, liens had been filed against the building by persons who had furnished materials and work to him, and the plaintiffs took the money which was paid to them by the village, and instead of paying to Vogel what was due him under his contract, they paid it in discharge *Page 496 
of the liens filed against the building, and in this way were obliged to pay more than was due him under his contract. It was in this way, and in this way only, that they made full payment of the contract price to him. While there was no finding or proof that they were obliged to pay these liens as a condition of payment by the village to them, yet we think it is fairly inferable from the circumstances, as no objection was made to the proof and no claim made upon the trial that those payments were not made upon the obligations of the plaintiffs to the village, and thus made, as between the plaintiffs and Vogel, under a species of compulsion. Notwithstanding such payments, we think that the plaintiffs' right of action against Vogel for his breach of contract remained to them, and that thus they have a right of action upon the defendant's bond, notwithstanding such payments. Upon the new trial, which we are constrained to order, the facts with reference to those payments may be more fully brought out. We think this defense should not prevail now upon such facts as appear in this record.
It is not entirely clear that the $550 damages allowed to the village upon the settlement between it and the plaintiffs and Vogel were allowed on account of defective work and materials under Vogel's contract. Some portions thereof may have been allowed, and in the evidence appears to have been allowed on account of defective work in the portion of the contract for the erection of the building performed by the plaintiffs themselves. All they can recover of the defendant is the amount of damages which they were obliged to allow to the village on account of Vogel's breach of his contract, and in no event can they recover more, because that was the extent of the damages actually suffered by them.
For these reasons the judgment should be reversed and a new trial granted, costs to abide the event.
All concur.
Judgment reversed. *Page 497